DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that the Office has no met the burden necessary to sustain the restriction requirement.  
This is not found persuasive because the process as claimed can be practiced by another and materially different apparatus.  In this case, the process as claimed in claim 10 recites “a device including: a flexible package at least one layer of which is metal or a metal housing, configured for containing at least one electrochemical cell and, at the same time, through which a part of the current collectors forming the output terminals of the accumulator pass, two electrical current conducting elements each respectively in electrical contact with the exterior of a part of the metal layer of the flexible package or of the metal housing…”.  Although product claim 1 recites a similar structure, the structure of the electrochemical accumulator (including the flexible package or metal housing, etc.) is recited in the preamble and, thus, not required by the product claim.  Accordingly, the structure required by product claim 1 is a device comprising two electrical current conducting elements and an electrical power supply, and, thus, is another and materially different apparatus from the apparatus used to practice the process as claimed.  
Further with respect to applicant’s arguments that the claims of Group II ultimately include all of the limitation of claim 1 (see Remarks filed 10/24/2022), this is not found to be persuasive for the same reasons as above.  The structure relating to the flexible package/metal housing containing the cell(s) and current collectors is part of the device in process claim 10 while a similar structure is part of the electrochemical accumulator and recited in the preamble in product claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.

Claim Objections
Claim 7-8 are objected to because of the following informalities:  
Claim 7 recites the limitation “the two electrical current conducting elements takes…”.  Subject (plural) and verb (singular) are not in agreement.
Claim 8 recites the limitation “LiFePO4”.  4 in the compound should be in subscript.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the accumulator” in line 5, line 10, line 12.  It is unclear as to which among the “at least one electrochemical accumulator” said limitation refers to.
Claim 1 recites the limitation "the current collectors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output terminals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the lateral envelope".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the accumulator”.  It is unclear as to which among the “at least one electrochemical accumulator” in claim 1 said limitation refers to.
	Claim 4 recites the limitation “the longitudinal ends of the accumulator”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the other of the longitudinal ends”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the accumulator”.  It is unclear as to which among the “at least one electrochemical accumulator” in claim 1 said limitation refers to.
Claim 5 recites the limitation “the inner and outer layers”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the form of foils”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation “the exterior”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “each of the accumulators”.  It is unclear as to which accumulators among “at least one electrochemical accumulator” in claim 1, “at least one accumulator” in claim 7 or “a plurality of accumulators” in claim 7 said limitation refers to.
Claim 7 recites the limitation “the negative electrode material”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the positive electrode material”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the output terminals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the accumulator” in line 3, line 4.  It is unclear as to which among the “at least one electrochemical accumulator” in claim 1 said limitation refers to.
Claim 9 recites the limitation "said output terminal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the flow".  There is insufficient antecedent basis for this limitation in the claim.
Further, dependent claims 2-9 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recoskie et al. (US 2020/0036068 A1) in view of Takahashi et al. (US 2014/0004393 A1).
Regarding claim 1, Recoskie discloses a device for triggering thermal runaway of at least one electrochemical accumulator comprising a flexible package at least one layer of which is metal or a metal housing, configured for containing at least one electrochemical cell and, at the same time, through which a part of the current collectors forming the output terminals of the accumulator pass (apparatus and method for initiating thermal runaway in a battery, Title, Abstract), the device comprising:
two electrical current conducting elements each respectively in electrical contact with the exterior of a part of the flexible package or housing (resistive heating element 302 affixed to an exterior surface of a casing of the battery cell, or integrated into the casing of a battery cell [0113]-[0114], connection tabs of the heating element may be connected to a pair of conductors such as copper strips [0138], pouch or prismatic cell [0159]; Fig. 3, 13-14),
an electrical power supply independent from the accumulator, designed to drive a current, referred to as a heating current, between the two elements so as to heat up the flexible package or the housing of the accumulator by Joule effect (circuit 204 provides energy from an energy source 208 [0111]; switch selectively forms a circuit to send a current pulse through the resistive heating element to generate a power pulse at the resistive heating element to heat the region of the battery cell for initiating thermal runaway, Abstract).
Although Recoskie further discloses a pouch or prismatic cell ([0159]), the reference does not expressly disclose a metal layer of the flexible package or of the metal housing.
	Takahashi discloses a power storage unit including a power storage device and a heater for heating the power storage device (Title, Abstract), wherein the heater is located on the exterior body of the power storage device (2B-2C), and the power storage device comprises an exterior body 309 ([0078]) which is a laminate film having a three-layer structure including a highly flexible metal thin film of aluminum ([0081]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known battery outer packaging used as a housing was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 2, modified Recoskie discloses all of the claim limitations as set forth above.  Recoskie further discloses the two current conducting elements are conducting rings or foils (copper strips [0138]).
Regarding claim 3, modified Recoskie discloses all of the claim limitations as set forth above.  Recoskie further discloses the two current conducting elements are arranged around the lateral envelope of the metal housing or around the metal layer of the flexible package of the accumulator (resistive heating element 302 affixed to an exterior surface of a casing of the battery cell, or integrated into the casing of a battery cell [0113]-[0114] such that the resistive heating element is arranged in the vicinity or ‘around’ the casing).
Regarding claim 4, modified Recoskie discloses all of the claim limitations as set forth above.  Recoskie further discloses one of the two elements are arranged as close as possible to one of the longitudinal ends of the accumulator, whereas the other of the two elements is arranged as close as possible to the other of the longitudinal ends (Fig. 3-4 shows resistive heating element generally centered with respect to the cell and, thus, connection elements of resistive heating element are arranged as close as possible to upper and lower longitudinal ends of the cell).
Regarding claim 5, modified Recoskie discloses all of the claim limitations as set forth above.  Takahashi further discloses the flexible package is composed of a stack of three layers whose middle layer is the metal layer exposed in part and in contact with the two elements, whereas the inner and outer layers are made of polymer (three-layer structure including highly flexible metal thin film provided over a film formed of a material such as polyethylene, polypropylene, polycarbonate, ionomer, polyamide, and an insulating synthetic resin film of a polyamide resin, a polyester resin, or the like provided as the outer surface of the exterior body [0081]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 6, modified Recoskie discloses all of the claim limitations as set forth above.  Takahashi further discloses the stack is a polyamide/aluminium/polypropylene tri-layer (three-layer structure including highly flexible metal thin film provided over a film formed of a material such as polypropylene, and an insulating synthetic resin film of a polyamide resin provided as the outer surface of the exterior body [0081]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 7, modified Recoskie discloses all of the claim limitations as set forth above.  Recoskie further discloses for at least one accumulator from amongst a plurality of accumulators, the two electrical current conducting elements takes the form of foils each respectively in electrical contact with the exterior of a part of the metal layer of the flexible package or of the metal housing of each of the accumulators (connection tabs of the heating element may be connected to a pair of conductors such as copper strips [0138]).
Regarding claim 8, modified Recoskie discloses all of the claim limitations as set forth above.  Modified Recoskie further discloses each accumulator is a Li-ion accumulator (Rocoskie: [0036]) in which: the negative electrode material is chosen within the group comprising graphite, lithium, lithium titanate oxide Li4TiO12; the positive electrode material is chosen within the group comprising LiFePO4, LiCoO2, LiNi0.33Mn0.33Co0.33O2 (Takahashi: positive electrode material includes LiFePO4, LiCoO2, etc. [0058]-[0059], negative electrode material is graphite [0070]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 9, modified Recoskie discloses all of the claim limitations as set forth above.  Recoskie further discloses the device is configured such that the flexible package or the metal housing is electrically connected to one of the output terminals of the accumulator, the said output terminal of the accumulator being arranged on the flexible package or on the metal housing outside of a region for the flow of an electrical current between the two electrical current conducting elements (resistive heating element 302 affixed to an exterior surface of a casing of the battery cell, or integrated into the casing of a battery cell [0113]-[0114], connection tabs of the heating element may be connected to a pair of conductors such as copper strips [0138]; circuit 204 provides energy from an energy source 208 [0111]; switch selectively forms a circuit to send a current pulse through the resistive heating element to generate a power pulse at the resistive heating element to heat the region of the battery cell for initiating thermal runaway, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/5/2022